Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
 .
                                             CLAIMS UNDER EXAMINATION
Claims 1, 3-5, 7-9, 11-12, 14, 16-18 and 39-40 are pending and have been examined on their merits.
 
                                                            PRIORITY
  Acknowledgement of Provisional Application 61/642311, filed on 03 May 2012. 

NEW REJECTIONS:
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7-9, 11-12, 14, 16-18 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Do et al. (previously cited; Therapy Regimens, Dosing Regimens And Stable Medicaments For The Treatment of Pompe Disease. US 2010/0119502, 2010) in view of Andro et al. (previously cited; Ask Dr, Andro: What Are Human Equivalent Doses (HED) and How Do I Calculate Them? 2011 pages 1-4) and EMEA (2006, Scientific Discussion).

Do et al. teach a method for treating Pompe disease ([0007]). The art teaches a human is preferably treated ([0039]). The art teaches administering to an individual in need of such treatment an acid α-glucosidase (GAA enzyme) (e.g. a recombinant human GAA (rhGAA)) in combination with an ASSC for the GAA enzyme (e.g. 1-deoxynojirimycin) ([0007]). Said rhGAA is interpreted to be an enzyme replacement therapy. Do teaches 1-DNJ and α-glucosidase may be administered once every two weeks (hence, every two weeks) to treat Pompe disease (See [0076]). Therefore Do discloses a method of treating Pompe disease in a human subject comprising administering 1-deoxynojirimycin every 2 weeks and further administering a recombinant human α-glucosidase replacement therapy.

Claim 1 recites 200 mg to 300 mg of 1-deoxynojirimycin is administered to the subject every 2 weeks.

Do discloses the following ([0075]):
In one non-limiting embodiment of the present invention, 1-deoxynojirimycin-HCl, or a pharmaceutically acceptable salt thereof, can be administered to a subject in a dose of between about 10 mg/kg to 1000 

Examiner notes the following from the instant specification ([0074] [0075]), emphasis added):

In rats, bolus intravenous administration of 10 mg/kg rhGAA 30 minutes after a single oral administration of 3 or 30 mg/kg 1-deoxynojirimycin hydrochloride resulted in 1.5- and 2.1-fold increases in the circulating half-life of rhGAA, respectively, as measured by activity and Western blotting. Similar effects were seen on the circulating half-life of rhGAA when 1-deoxynojirimycin hydrochloride (3 or 30 mg/kg PO) was administered to rats, followed 30 minutes later by a 1-hour intravenous infusion of rhGAA (10 mg/kg). Importantly, these doses of 1-deoxynojirimycin hydrochloride result in plasma exposure levels in the rat that are comparable to those that can be achieved following oral administration of 50 or 600 mg 1-deoxynojirimycin hydrochloride, respectively, to humans.


In GAA knock-out mice, oral administration of 10, 100, or 1000 mg/kg 1-deoxynojirimycin hydrochloride 30 minutes before and 8, 16, and 24 hours after bolus intravenous administration of rhGAA (10 mg/kg, once per week for up to 1, 2 or 3 weeks) resulted in significant and dose-dependent increases in tissue GAA levels as measured by activity and Western blotting 2, 4, and 7 days post-administration. Co-administration of 10 mg/kg 1-deoxynojirimycin hydrochloride (which yields exposure in mice that is comparable to that seen in humans following administration of about 200 mg) resulted in maximal GAA increases that were up to 2.5-, 2.3-, 2.2-, 4.0-, and 1.7-fold greater in heart, diaphragm, quadriceps, gastrocnemius, and triceps, respectively, compared to those seen following administration of rhGAA alone….



As set forth above, Do teaches administration of 10 mg/kg to 1000 mg/kg 1-deoxynojirimycin-HCl. It is noted the Instant Specification discloses co-administration of 10 mg/kg 1-deoxynojirimycin hydrochloride yields exposure that is comparable to that seen in in humans following administration of “about 200 mg” ([0075]). 
While Do teaches a human with Pompe is treated, the art is silent regarding the human equivalent dose of 10 mg/kg in a rat. 



As disclosed by Dr. Andro, animals are used to study the effects of new drugs (see page 1 “Answer from Dr. Andro”). The art teaches calculating the “human equivalent dose” when determining the human equivalent dose for different species (see page 2, last paragraph of page). Andro teaches the human equivalent dose is calculated by multiplying the animal dose of a substance (mg/kg) by the mouse to human ratio of body weight to surface.  

As evidenced by the instant specification, 10 mg/kg is comparable to about 200 mg in a human. 

Claim 1 recites administration of 20 mg/kg recombinant human acid α-glucosidase enzyme replacement therapy. As set forth above, Do teaches intravenous infusion of rhGAA (10 mg/kg) to a rat. Do is silent regarding the dose that would be delivered to a human. Examiner notes the rhGAA administered by Do is “Myozyme” ([0018]).

EMEA teaches Pompe disease is a rare autosomal recessive disease caused by the deficiency of acid α-glucosidase (GAA), which degrades lysosomal glycogen (page 1, first paragraph). EMEA teaches the following (page 1, fourth paragraph):

Myozyme is a recombinant human acid alpha-glucosidase (rhGAA; INN: alglucosidase alfa) developed for an intravenous enzyme replacement therapy (ERT) for the treatment 

Examiner notes EMEA discloses the recommended dosage is effective in treating infant (hence, human) patients (see “Studies in patients with infantile-onset Pompe disease” starting at page 16; Table 3).

It would have been obvious to combine the teachings of the prior art to treat Pompe disease in a human as claimed. Do teaches administering to an individual in need of such treatment an acid α-glucosidase (GAA enzyme) (e.g. a recombinant human GAA (rhGAA)) in combination with ASSC for the GAA enzyme (e.g. 1-deoxynojirimycin). Do teaches 1-DNJ and α-glucosidase may be administered “once every two weeks” to treat Pompe disease. Do suggests administration of a dosage range which encompasses 10 mg/kg 1-deoxynojirimycin-HCl. As evidenced by the Instant Specification, 10 mg/kg in a rat is equivalent to a dose of about 200 mg in a human. One would use the human equivalent dose since Dr. Andro teaches the human equivalent dose should be used when treating humans with a drug tested in a mouse model. One would use the human dose equivalent to 10 mg/kg since Do teaches this dose can be used in combination with enzyme replacement therapy. One would have expected similar results since, as evidenced by the Instant Specification, 10 mg/kg is comparable to about 200 mg in a human.




Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

	
	
claim 1). As set forth above, Do teaches a range which would encompass the claimed range. Therefore the claimed range is prima facie case obvious (claim 3).

At [0076] Do teaches treating Pompe disease by administering a 1-DNJ-HCL prior to, and in regular intervals after, α-glucosidase administration. Do teaches administration of the chaperone 2 hours prior to administration of a replacement enzyme ([0076]). Therefore claim 7 is rejected (claim 7).
 
As set forth above, Do teaches dosing the chaperone 30 minutes prior to rhGAA injection. 30 minutes is broadly interpreted to read on about 1 hour prior to administration of the recombinant human GAA.  Further, the values are sufficiently close that one would have expected them to have the same properties.

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  

Therefore claim 8 is rejected (claim 8).

As set forth above, Do administers 1-deoxynojirimycin-HCl. Therefore claim 9 is included in this rejection (claim 9).

claim 11).

Claim 12 recites 1-DNJ derivative is administered “as an adjuvant”. The claims do not
recite any chemical characteristics distinguishing the claimed 1-DNJ derivative from that
of the prior art. Because Do teaches administration of 1-DNJ derivative and α-
glucosidase, the derivative is interpreted to be an adjuvant to the α-glucosidase enzyme
replacement therapy disclosed in the prior art. Therefore claim 12 is rejected (claim 12).
 
Do teaches the chaperone can be administered before and after administration of replacement enzyme (0076]). Before and after would include a first and second dose. Do teaches administration within 2 hours (hence, within 4 hours). Therefore claim 14 is rendered obvious (claim 14).
 
As set forth above, Do teaches administration every two weeks. Therefore claim 16 is included in this rejection (claim 16).
 
A kit is actually a plurality of components grouped together and thus the cited prior art reads on it. While claim 17 recites written instructions for use, said instructions are rendered obvious on the same grounds set forth in the rejection of claim 1. The dosing regimen taught by Do are instructions. Further, Do teaches the disclosed agents may be 
 
A kit is actually a plurality of components grouped together and thus the prior art reads on it.  In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound.
 
Therefore claim 17 is rendered obvious (claim 17).
 
Claim 18 is rejected on the same grounds recited in claim 3 (claim 18).

As set forth above, Do teaches a range which would encompass the claimed range. Therefore the claimed ranges recited in claims 39 and 40 are prima facie case obvious. Claims 39-40 are included in this rejection (claims 39-40).

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 17 May 2021 are acknowledged. The Applicant argues the cited references do not teach or suggest the claimed method results in a plasma half-life of recombinant human acid α-glucosidase from 4.2 hours to 6 hours. The arguments allege without human testing data, the skilled artisan could not have predicted the claimed plasma half-life of recombinant human acid a-glucosidase with a reasonable expectation of success. 

EXAMINER’S RESPONSE


Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Do in view of Dr. Andro and EMEA as applied to claim 1 above, and further in view of Lockhart et al. (previously cited; Dosing Regimens For The Treatment of Lysosomal Storage Diseases Using Pharmacological Chaperones. US 2010/0266571; 21 October 2010).
 
Claim 1 is rejected as recited supra.
 
The teachings of Do as recited above are reiterated.
 
Do does not explicitly teach fasting for about 2 hours before and after administration of 1-DNJ.
 
Lockhart teaches a method of treating lysosomal disorders (Abstract). The art teaches that Pompe disease is a lysosomal disorder ([0006]). Lockhart teaches
DNJ chaperones can be used to treat Pompe disease (See [0196]). When treating lysosomal disorders, the art teaches fasting for about 2 hours prior to, and two hours 
 
It would have been obvious to combine the teachings of Do and Lockhart by fasting for about 2 hours prior to and following administering 1-DNJ since Lockhart teaches one should fast before and after administering DNJ chaperones when treating Pompe disease. Lockhart teaches doing so is advantageous to avoid the effect of food on drug pharmacokinetics, hence providing motivation for fasting. One would expect similar results since Do and Lockhart both use chaperones to treat Pompe disease. Therefore Claims 4-5 are rendered obvious (Claims 4-5).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 17 May 2021 are acknowledged. The Applicant argues the Lockhart reference does not cure the alleged deficiencies as set forth above.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Lockhart reference is relied upon because it teaches fasting for about 2 hours prior to, and two hours following administration of drug chaperones, to prevent food effect. The teachings of Do and EMEA as set forth above 


			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653